Metcalf, J.
The form in which the justice in this case certified the oath of the complainant to the truth of the complaint is that which is most usually found in approved books of forms, English and American. “ Taken and sworn before me,” and “ Sworn before me,” are the words commonly used by magistrates to whom complaints of crimes and misdemeanors are made. So in affidavits in civil cases, “ Sworn before me ” is the usual form. See Archb. Commitments and Convictions, 186, 206, 317, 342, 357; 2 Gude’s Crown Practice, 9-70, 133: *5342 Cowen’s Treatise, (3d ed.) 102, 103 ; McKinney’s Amer. Magistrate, 703-707 ; 4 Wentw. Pl. 489; 10 Ib. 232; 3 Chit. Pl. (6th Amer. ed.) 1241, 1245. The same form is used in Ireland. Batty, 163, 571. 3 Crawf. & Dix, 346. 2 Fox & Smith, 106. That “sworn” legally means “sworn to ” seems to have been denied for the first time in the present case.
The words of the jurat, being sufficient to show that the oath was administered, sufficiently show that it was administered to the complainant. Commonwealth v. Keefe, 7 Gray, 332. Commonwealth v. Wallace, 14 Gray, 382. . Exceptions overruled.